DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
In claim 5, the language “… and interact with the adsorption components in the extra-lumen space…” should be changed for clarity.
In claim 13, the language “… a plurality of pores sized between 200-6000 [[Angstrom]] Angstroms and …” should be changed for clarity. 
In claim 13, the language “… an adsorbent positioned inside the housing and outside the [[fiber]] fibers in the extra lumen space;…” should be changed for clarity. 
Claims 13 and 14 recite an “inflammatory causing agent” Examiner suggests to rephrase this feature as an “inflammatory agent” for brevity and consistency with the other claims.  
Claim 20 calls for “… accessing an extracorporeal line to an individual's circulatory system with a catheter …” A different term should be selected to describe the step of accessing the patient’s circulatory system. Examiner suggests to rephrase this limitation in terms of “accessing the individual's circulatory system with a catheter,” or 
“communicating an extracorporeal line with an individual's circulatory system with a catheter.” 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 20 calls for “… removing circulating cytokines, CytoVesicles, cytokine aggregates, and endotoxins from the blood of an individual …” This claim construction requires the method to remove a quantity of each of cytokines, CytoVesicles, cytokine aggregates, and endotoxins from a patient’s blood. 
The specification describes a list of diseases which individually increase the concentration of various inflammatory agents in a patient’s bloodstream (¶ [0005], cytokine storm syndrome (CSS), virus induced cytokine storm, bacteria induced cytokine storm, acute respiratory distress syndrome (ARDS), cytokine release syndrome (CRS), graft-versus-host disease (GVHD), sepsis, systemic inflammatory response syndrome (SIRS), hepatic encephalopathy, acute kidney injury (AKI) and severe pneumonia. Beyond cytokine and CytoVesicles, circulating toxins and pathogens may contribute to the initiation or progression of acute inflammatory conditions). 
However, the specification does not describe a single disease that increases levels of all of these substances. Although the cited diseases may individually increase the concentration of one or more of these substances, the specification does not describe one disease or group of diseases that increase all of these substances. In other words, the specification does not explain why an individual would require the removal of all of these substances. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) See MPEP 2164.01(a). 
In this case, factors (C), (F) and (G) apply. The specification does not correlate a specific disease with an increase of all four of the inflammatory agents. Determining why an individual would require the removal of cytokines, CytoVesicles, cytokine aggregates and endotoxins would require undue experimentation since a large number of diseases are disclosed, but the specification does not state which disease produces all of these substances. 

	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 calls for “…an adsorbent positioned inside the housing and outside the fiber in the extra lumen space …” There is insufficient antecedent basis for this limitation in the claim. 
Claims 14-19 are rejected for depending on a rejected parent claim. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 14, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Handelman; Garry et al. (US 20190117869 A1). 
Regarding claim 1, Handelman discloses an extracorporeal system for the removal of inflammatory agents from blood (¶ [0002], [0014], [0018], a device for removing one or more toxin molecules from a stream of blood; ¶ [0020] FIG. 1 … device 100), comprising: 
a housing (¶ [0020], housing 175); 
a hollow fiber filter disposed within said housing (¶ [0020], hollow fiber 150 extending longitudinally through the receiving space 185 of housing 175);  
said filter comprising a plurality of pores sized and dimensioned to permit passage of inflammatory agents (¶ [0022], the hollow fiber 150 may include a plurality of pores 165 that are operable to retain the cellular elements of the blood stream within the inner bore 155 of hollow fiber 150 while allowing the plasma elements of the blood stream to pass from the hollow fiber 150 to the receiving space 185 of the housing 175); 
having a diameter between about 0.5 nanometers and 6000 nanometers (¶ [0025], The pores 165 may have an average diameter of from about 100 nanometer to about 1 micron, or from about 650 nanometers to about 1 micron); and 
at least one adsorption component positioned inside the housing and outside the hollow fiber in an extra-lumen space (¶ [0020], a plurality of beads 115 disposed within the receiving space 185 and external to the hollow fiber 150). 

Regarding claim 13, Handelman discloses a method for treating a disease or disorder in an individual in need thereof (¶ [0002], methods and apparatus for removing toxins from blood; ¶ [0014], [0018], [0020] FIG. 1 … device 100), comprising: 
providing an extracorporeal adsorptive toxin removal device (¶ [0020] FIG. 1 … device 100), said device having: 
a housing (¶ [0020], housing 175);
a hollow fiber plasma filter having a plurality of pores sized between 200-6000 Angstrom (¶ [0025], The pores 165 may have an average diameter of from about 100 nanometer to about 1 micron, or from about 650 nanometers to about 1 micron); and 
an adsorbent positioned inside the housing and outside the fiber in the extra lumen space (¶ [0020], a plurality of beads 115 disposed within the receiving space 185 and external to the hollow fiber 150); 
filtering the plasma of an individual in need thereof through said adsorptive toxin removal device (¶ [0022], Therefore, hollow fiber 150 permits the plasma elements of the blood stream to flow into the receiving space 185 and contact the plurality of beads 115); 
wherein said filtering causes an inflammatory causing agent with a diameter less than 0.60 microns to pass through said pores (¶ [0023], the plasma elements, including plasma protein-bound toxins, may temporarily pass through pores 165 to the receiving space 185 within the housing 175; ¶ [0025], The pores 165 may have an average diameter of from about 100 nanometer to about 1 micron, or from about 650 nanometers to about 1 micron);
contacting said inflammatory causing agent with said absorbent; wherein said inflammatory causing agent binds to said adsorbent; and capturing said inflammatory causing agent in said adsorbent (¶ [0023], Once the plasma proteins pass back to the hollow fiber 150, the toxins remain bound to the beads 115). 

Regarding claims 3-5, 14, 17 and 18, Handelman discloses an extracorporeal system wherein said inflammatory agents are selected from the group consisting of cytokines, proteins with surface bound cytokines, cytovesicles with encapsulated cytokine cargos, cytovesicles with surface bound cytokines, pathogens, endotoxins, and exotoxins (¶ [0023], The toxins … may include urea, creatinine, indoxyl sulfate, bilirubin, a pharmaceutical drug, an ingested toxic substance, and uremic toxins); 
said plurality of pores permit said inflammatory agents with diameters less than 0.60 microns to pass through the fiber walls and interact with said adsorption components (¶ [0023], the plasma elements, including plasma protein-bound toxins, may temporarily pass through pores 165 to the receiving space 185 within the housing 175 ¶ [0025], The pores 165 may have an average diameter of from about 100 nanometer to about 1 micron); 
said plurality of pores are sized and dimensioned to prevent a blood agent having a diameter greater than 0.60 microns to pass through the fiber walls and interact with adsorption components in the extra-lumen space (¶ [0023], The cellular elements of the blood stream are retained within the inner bore 155 of hollow fiber 150; ¶ [0025], The pores 165 may have an average diameter of from about 100 nanometer to about 1 micron); 
a method wherein the capture of said inflammatory causing agent prevents said agent from reentering circulation (¶ [0023], Once the plasma proteins pass back to the hollow fiber 150, the toxins remain bound to the beads 115).
said disease or disorder is selected from the group consisting of cytokine storm syndrome (CSS), virus induced cytokine storm, bacteria induced cytokine storm, acute respiratory distress syndrome (ARDS), cytokine release syndrome (CRS), graft-versus-host disease (GVHD), sepsis, systemic inflammatory response syndrome (SIRS), hepatic encephalopathy, acute kidney injury (AKI) and pneumonia (¶ [0006], end stage renal disease … Improved dialysis technology is needed to remove the albumin-bound toxins; ¶ [0023], The toxins … may include urea, creatinine, indoxyl sulfate, bilirubin, a pharmaceutical drug, an ingested toxic substance, and uremic toxins); 
said inflammatory agent is a biologic toxin (¶ [0006], Improved dialysis technology is needed to remove the albumin-bound toxins; ¶ [0008], methods and apparatus for removing protein-bound toxic drugs and protein-bound ingested toxic substances from the blood of a patient is desirable; ¶ [0023], The toxins … may include urea, creatinine, indoxyl sulfate, bilirubin, a pharmaceutical drug, an ingested toxic substance, and uremic toxins). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Handelman; Garry et al. (US 20190117869 A1) in view of Flieg; Ralf et al. US 20190193028 A1, published previously as WO/2018/046461).
Regarding claims 2 and 6-8, Handelman does not explicitly teach an adsorption component from the claimed list. Flieg discloses a liver dialysis device and method (¶ [0001], [0002], [0008], [0013], [0014]), comprising:
a hollow fiber filter inside a housing (¶ [0015], dialyzer (2) … integrated hollow fiber membrane dialyzer (3)); 
an adsorption component (¶ [0017], Dialyzer (3) comprises high cut-off type hollow fiber membranes which allow for the passage of a certain defined amount of albumin into the filtrate space of the dialyzer which is populated with one or more adsorbents); 
wherein the adsorption component is selected from the group consisting of activated carbon, non-ionic exchange resin and ion exchange resin (¶ [0054] The uncharged or non-polar hydrophobic material for binding and/or adsorbing liver toxins which populates the filtrate space of the hollow fiber membrane dialyzer (2) according to the invention may be … activated carbon, carbon nanotubes, hydrophobic silica, styrenic polymers, polydivinylbenzene polymers and styrene-divinylbenzene copolymers); 
wherein said activated carbon comprises coated or uncoated coconut shell granule or synthetic charcoal (¶ [0054] The uncharged or non-polar hydrophobic material for binding and/or adsorbing liver toxins … may be … activated carbon); 
wherein said adsorbent is at least one ion exchange resin or non-ionic exchange resin; wherein said at least one non-ionic exchange resin is selected from the group consisting of non-ionic aliphatic ester resins, non-ionic polystyrene divinyl benzene resins, and other non-biologic adsorptive resins (¶ [0054] material for binding and/or adsorbing liver toxins … may be … styrenic polymers, polydivinylbenzene polymers and styrene-divinylbenzene copolymers). 
Flieg selects commercially available adsorbents for removing toxins from plasma. One would be motivated to modify Handelman with Flieg’s activated carbon or polydivinylbenzene since these materials are acceptable alternatives for binding and removing toxins from a patient’s blood. Therefore, it would have been obvious to modify Handelman with Flieg’s activated carbon or polydivinylbenzene in order to remove toxins with a known alternative adsorbent. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Handelman and Flieg, further in view of Gogotsi; Yury et al. (US 20200316281 A1). 
Regarding claims 9 and 10, Handelman discloses an adsorption component having a mean particle diameter of about 35 to 120 microns or 300 to 500 microns (¶ [0029], the beads may have an average diameter of from about 50 microns to about 500 microns, or from about 75 microns to about 125 microns).
Handelman and Flieg do not explicitly disclose an average surface area and average pore size in the claimed ranges. Gogotsi discloses materials and techniques for removing cytokines from blood and blood products (¶ [0003], [0006], [0052], [0061]), comprising: 
an adsorption component comprising particles and positioned inside a housing (¶ [0051], Adsorption … by blood perfusion through a cartridge or column containing a material selective for cytokines); 
wherein said adsorption component has an average surface area of approximately 500 m2/g, 700 m2/g or 600 m2/g (¶ [0063], the carbon forms have graphitic surface areas in a range of … from 500 to 600 m2/g, from 600 to 700 m2/g … or having a range defined by two or more of these ranges); and 
an average pore size of approximately 300-600 Angstroms, 300 Angstroms or 100-400 Angstroms (¶ [0064], so-called “accordion” structure, formed by the stacks of dozens to hundreds graphene sheets separated by meso- and macropores of slit geometry See, e.g., FIG. 35; ¶ [0068], the pore size dimensions are preferably chosen to interact with protein having a number averaged molecular weight in a range of from 5 to 10 kDa, from 10 to 20 kDa … from 90 to 100 kDa, or having a range defined by two or more of these ranges). 
Gogotsi configures an adsorption component for removing cytokines from a patient’s blood (¶ [0005], [0069], the targeted proteins are cytokines; ¶ [0146] FIGS. 4A-4D show the adsorption of cytokines by PDC-CDC A Low MW, and PDC-CDC B High MW). One would be motivated to modify Handelman and Flieg with Gogotsi’s average surface area and average pore size to effectively absorb cytokines since Handelman calls for removing toxins (¶ [0023], [0030]). Therefore, it would have been obvious to modify Handelman and Flieg with Gogotsi’s average surface area and average pore size in order to capture cytokines during extracorporeal treatment. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Handelman, Flieg and Gogotsi, further in view Ward; Robert S. et al. (US 20170252502 A1). 
Regarding claim 11, Handelman, Flieg and Gogotsi teach the invention substantially as claimed by Applicant with the exception of a mean particle diameter of approximately 560 microns. Ward discloses methods and devices for the treatment of drug intoxication or drug overdose (¶ [0006], [0041], [0051] FIG. 1 presents a flowchart of a process 100);
an adsorption component (¶ [0059] The solid substrate of the device can comprise a material having a large surface area; ¶ [0060], The solid substrate can comprise a plurality of adsorbent monolayers, filters, membranes, solid fibers, hollow fibers, particles, or beads); 
a mean particle diameter in the range of approximately 560 microns, (¶ [0073] , each bead of the plurality of rigid polymer beads has an average outer diameter of about 1 μm to about 1 mm … Generally, a particle size in the range of 20-200 μm … is useful, but in high flow rate applications larger particles may be required). 
Ward configures particles to resist displacement at higher flow rates (¶ [0055] In some embodiments, the sample is taken from the subject at a rate of about 5 mL/min, about 10 mL/min … about 1000 mL/min, or even about 2000 to 6000 mL/min; ¶ [0073]). In other words, increasing the particle diameter will prevent the particles from being carried away by fluids moving through a treatment column, and will also provide larger interstitial spaces for conducting fluids through the column.  One would be motivated to modify Handelman, Flieg and Gogotsi with Ward’s particle diameter to enable higher flow rates, depending on the desired application. Therefore, it would have been obvious to modify Handelman, Flieg and Gogotsi with Ward’s larger particle diameter in order to conduct fluid at a higher rate through the housing. 

Claims 12, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Handelman; Garry et al. (US 20190117869 A1) in view of Tennison; Stephen Robert et al. (US 20190022623 A1).
Regarding claim 12, Handelman does not explicitly disclose activated carbon or Micropore, Mesopore and Macropore regions. Tennison discloses an adsorption component for use in the extracorporeal treatment of blood (¶ [0002], [0033], [0034], [0036]);
comprising activated carbon (¶ [0006], methods for making carbonised and optionally activated monoliths from phenolic resin precursors; ¶ [0027], a carbonisable shaped resin body; ¶ [0035] A carbonised monolith is provided comprising mesoporous and/or macroporous carbon particles dispersed in a matrix of microporous carbon particles); 
wherein the activated carbon has a pore size distribution of a Micropore region of less than 100 Angstroms, a Mesopore region of between 100 and 1,000 Angstroms and a Macropore region of greater than 1,000 Angstroms (¶ [0034], the carbon comprising particles of microporous and mesoporous and/or macroporous carbon dispersed in a matrix of microporous carbon; ¶ [0036] The invention further provides carbon having mesopores and micropores / macropores in a bimodal pore distribution; ¶ [0088]-[0090]; ¶ [0147], It has been found that “physical” activation with carbon dioxide at the temperatures in the range 850-900° C. gives rise predominantly to microporosity; ¶ [0156] The 3-point bend test results are shown in FIG. 8 and show the impact of cured resin content and degree of cure of the microporous resin binder on strength of the carbonised extrudate; ¶ [0165] FIG. 12 shows the pore volume in the 10-1000 nm pore size range. The diamond-pattern points are the measured pore volumes whilst the square pattern points are the expected pore volume based simply on dilution of the mesoporous resin with the microporous lignin derived material). 
Tennison assembles an adsorption component into a high strength, attrition-resistant structure (¶ [0017], [0034]). Tennison also efficiently removes endotoxins and cytokines from blood (¶ [0119], the monoliths can also remove TNFα, the most difficult of the SIRS related molecules to remove, from both blood and plasma). One would be motivated to modify Handelman with Tennison’s activated carbon and Micropore, Mesopore and Macropore regions to physically reinforce the adsorption component and to configure it to remove toxins as called for by Handelman (¶ [0023], [0030]). Therefore, it would have been obvious to modify Handelman and Gogotsi with Tennison’s activated carbon and Micropore, Mesopore and Macropore regions in order to effectively remove toxins with a physically stable adsorbent.  

Regarding claims 15, 16 and 19, Handelman does not explicitly remove inflammatory cytokine selected from the claimed groups. Tennison discloses a method that removes inflammatory agents including an pro-inflammatory cytokine selected from the group consisting of: IL-1, TNF-a, IL-11, IL-8, G-CSF, and GM-CSF, IL-3, IL-5, IL-7, IL-9, and transforming growth factor-b (TGF-b) (¶ [0119], The carbon beads have been shown to be successful in removing a range of inflammatory cytokines including TNF, IL-6 and IL-8 … the monoliths can also remove TNFα, the most difficult of the SIRS related molecules to remove, from both blood and plasma); 
wherein said inflammatory agent is an agent which contributes to cellular inflammation selected from the group consisting of IL-1, IL-2, IL-3, IL-4, IL-6, IL-7, IL-9, IL-10, IL-12, IL-13, interferons (IFNs), IFN-g inducing factor (IGIF), TGF-b, and TNF-a and -b (¶ [0075] FIG. 21 is a graph showing the removal of IL6 from plasma using the lignin bound monolith and the test system in FIG. 20; ¶ [0196], TE7/Lignin 50/50 sample showed least removal of IL-6, while TE7/Lignin 90/10 showed best IL-6 removal; ¶ [0202] The results for adsorption from plasma for IL6 and TNFα are shown in FIG. 27 … The adsorption of these molecules IS, PCS, IL6 and TNFα from whole blood are shown in FIG. 29);
wherein said toxin is a bacterial endotoxin or exotoxin (¶ [0119], The carbon beads have been shown to be successful in removing a range of inflammatory cytokines including TNF, IL-6 and IL-8 as well as both bacterial endotoxin and exotoxins from blood).  
Tennison removes inflammatory toxins from a patient’s bloodstream in order to treat kidney disease or SIRS (¶ [0037] (a) treating chronic kidney disease; ¶ [0049] (e) treatment of sepsis/systemic inflammatory response syndrome). One would be motivated to modify Handelman  by removing TNF-a, IL-8, IL-6 or bacterial endotoxins or exotoxins as taught by Tennison to remove endotoxins as called for by Handelman (¶ [0023], [0030]). Therefore, it would have been obvious to modify Handelman with Tennison’s TNF-a, IL-8, IL-6 or bacterial endotoxin or exotoxin targets in order to control inflammation associated with kidney disease or SIRS. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Handelman and Tennison, further in view of Ward; Robert S. et al. (US 20170252502 A1).
Regarding claim 20, Handelman discloses a method of removing circulating endotoxins from the blood of an individual in need thereof (¶ [0002], [0017] devices and methods for removing toxins … from the blood stream), comprising: 
accessing an individual's circulatory system (¶ [0024], During the treatment, the patient's complete blood volume is circulated several times through the inlet 108 of device 100, as is done with conventional hemodialysis); 
providing the extracorporeal system of claim 1, wherein said system has an inlet port and an outlet port; connecting a line to the inlet port (¶ [0023], The blood stream may be passed back through device 100 at inlet port 108); 
attaching a line to said outlet port (¶ [0023], The purified blood stream may then exit device 100 at outlet port 109 proximal to a second end 102 of device 100); 
controlling the flow of blood through said extracorporeal system with a pump (¶ [0026] Device 100 may be coupled to one or more pumps (not shown) configured to cause the blood stream to pass through hollow fiber 150 and device 100); 
filtering the blood through the hollow fibers of said extracorporeal system (¶ [0021] The hollow fiber 150 is operable to receive a stream of blood from an inlet 108 at a first end 101 of device 100 into the inner bore 155 of hollow fiber 150); 
wherein said filtering causes said circulating cytokines, CytoVesicles, cytokine aggregates, and endotoxins to pass through the pores and into said extra-lumen space (¶ [0022] FIG. 1, the hollow fiber 150 may include a plurality of pores 165 that are operable to retain the cellular elements of the blood stream within the inner bore 155 of hollow fiber 150 while allowing the plasma elements of the blood stream to pass from the hollow fiber 150 to the receiving space 185 of the housing 175); and 
contacting said filtered circulating cytokines, CytoVesicles, cytokine aggregates, and endotoxins with said adsorbent (¶ [0022], Therefore, hollow fiber 150 permits the plasma elements of the blood stream to flow into the receiving space 185 and contact the plurality of beads 115. The plurality of beads 115 are configured to chemically receive a toxin molecule that is bound to a plasma element such as a plasma protein); 
wherein said adsorbent captures said endotoxins (¶ [0022], when a plasma element or plasma protein having a bound toxin molecule contacts the plurality of beads 115, the toxin molecule will transfer from the plasma element or plasma protein to the plurality of beads 115; ¶ [0023], toxic molecules that may be bound to plasma proteins, such as albumin, are transferred to the surface of the beads 115).
Handelman does not explicitly access an extracorporeal line to an individual's circulatory system with a catheter or capture cytokines, CytoVesicles or cytokine aggregates. Tennison discloses a method of extracorporeal treatment of blood Tennison discloses an adsorption component for use in the extracorporeal treatment of blood (¶ [0002], [0033], [0034], [0036], [0044]), comprising: 
removing circulating cytokines and endotoxins from the blood of an individual in need thereof (¶ [0119], removing a range of inflammatory cytokines including TNF, IL-6 and IL-8 as well as both bacterial endotoxin and exotoxins from blood); 
comprising providing an extracorporeal system (¶ [0034], A flow-through chamber may be provided for connection into extracorporeal blood treatment apparatus having a flow path for the extracorporeal blood; ¶ [0044], a method of extracorporeal treatment of blood which comprises passing the blood in an extracorporeal circuit through a carbon monolith); 
wherein said adsorbent captures said cytokines and endotoxins (¶ [0110], The monoliths are also able to remove larger sized biotoxins such as the inflammatory cytokines and other contrary substances linked to ESRD; ¶ [0119], The carbon beads have been shown to be successful in removing a range of inflammatory cytokines including TNF, IL-6 and IL-8 as well as both bacterial endotoxin and exotoxins from blood). 
Regarding the limitation of capturing CytoVesicles or cytokine aggregates, Tennison captures a variety of cytokines (¶ [0110], remove larger sized biotoxins such as the inflammatory cytokines; ¶ [0119], The TNF, IL-6 and IL-8 as well as both bacterial endotoxin and exotoxins). Applicant’s specification describes CytoVesicles and cytokine aggregates as larger particles which are bound to cytokines, or agglomerations of cytokines (¶ [0050] Sepsis and many other inflammatory conditions are precipitated by an excess production of inflammatory cytokines, which can form into aggregates; ¶ [0056] As used herein, CytoVesicles refer to particles (whose diameter exceeds 5 nanometers) which transport cytokines and other inflammatory cargos in the bloodstream. CytoVesicles are inclusive of microparticles (MPs) and microvesicles (MVs) classified as Extracellular Vesicles (EVs) with cytokines bound to their surface as well as EVs that transport cytokines as encapsulated cargo). Although Tennison does not explicitly capture CytoVesicles and cytokine aggregates, Tennison’s adsorbent will capture cytokines whether they circulate individually, as aggregates or when bound to the surface of another particle. Tennison’s adsorbent relies on captures cytokines by matching the size of cytokines to pores in the carbon adsorbent (¶ [0112], The carbon monoliths are designed to adsorb small and medium-sized hydrophobic molecules (e.g. cytokines) that cannot be removed by conventional water-based dialysis; ¶ [0116], This toxin adsorption is then related to the size and shape of the toxin and the structure of the micropores). Therefore, Tennison’s adsorbent will also remove CytoVesicles and cytokine aggregates. 
Tennison removes harmful substances from a patient’s blood, including toxins (¶ [0116], This toxin adsorption is then related to the size and shape of the toxin and the structure of the micropores; ¶ [0119], carbon beads have been shown to be successful in removing a range of inflammatory cytokines including TNF, IL-6 and IL-8 as well as both bacterial endotoxin and exotoxins from blood). One would be motivated to modify Handelman with Tennison’s adsorbent to remove toxins as called for by Handelman (¶ [0023], [0030]). Therefore, it would have been obvious to modify Handelman by removing cytokines as taught by Tennison in order to remove toxins. 
Handelman and Tennison do not explicitly access an extracorporeal line to an individual's circulatory system with a catheter. Ward discloses a device and method including a step of accessing an extracorporeal line to an individual's circulatory system with a catheter (¶ [0087], The centrifugal pump 207 is in fluid connection with an arterial catheter 208 and a venous catheter 209. Typically, a sample is withdrawn from the subject and input into the device through the arterial catheter 208. The cleansed sample is output from the device and infused into the subject through the venous catheter 209). 
Ward provides standard equipment for moving blood to and from a treatment system. One would be motivated to modify Handelman and Tennison with Ward’s extracorporeal line and catheter since Handelman calls for building on conventional dialysis techniques (¶ [0024], the patient's complete blood volume is circulated several times through the inlet 108 of device 100, as is done with conventional hemodialysis); and Tennison calls for using standard dialysis equipment (¶ [0207], [0213]). Therefore, it would have been obvious to modify Handelman and Tennison with Ward’s extracorporeal line and catheter in order to provide an access route conveying blood to a treatment system. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fujieda; Hiroaki et al.	US 20150374898 A1
Tymoshenko; Dmytro	US 20210129111 A1
Brady; James A. et al.	US 20110004152 A1
Young; Wei-Tai et al.	US 20210106743 A1
Han; Aishan et al.	US 20200376465 A1
Brewer, JR.; Hollis Bryan et al.	US 20190351112 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781